The Court, in their charge to the Jury, after stating the evidence, minutely observed,
That in order to find a verdict, they must search for the prisoner’s intent in taking the mare.
That if they were convinced beyond any rational doubt, that the prisoner took the mare with a fraudulent design to convert her to his own use, they must find him guilty.
That the law upon this subject had been variously and perhaps too nicely considered, insomuch that the learned Judge Hale had observed, in a systematic treatise, “ that the circumstances evidencing a felanious intent, are so various that it is impossible to prescribe them.”
That although cases may arise from the wicked ingenuity of men, who fraudulently deprive others of their property, which may not be readily classed under precedents, or placed within the scope of known and established principles, which might embarrass even professional men; yet the sound and unsophisticated reason of jurors would readily enable them to draw a just conclusion pf the prisoner’s guilt or innocence from an impartial and attentive consideration of the facts testified.
The Jury would therefore, from a view of the facts, determine whether the prisoner, at the time of his *277taking the mare, intended or did not intend to steal her; and as they found this, return their verdict accordingly.
William C. Harrington, for the State.
Samuel Hitchcock, for the defendant.
As to what had been said in the prisoner’s defence, that this indictment should have been laid upon the 29th section of the act for the punishment of certain capital and other high crimes and misdemeanors, as obtaining property by false pretences, the Court would observe, that the statute referred to seemed to contemplate cases where money, goods, or chattels are obtained by contract on false pretences, or where the property is parted with by consent fraudulently obtained; but in the present case there is neither contract or consent. Newell the owner never gave any, and his son forbade the prisoner to take the mare.
The Jury found the defendant guilty,